Citation Nr: 1613705	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  11-25 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a vestibular disorder.

2.  Entitlement to service connection for fatigue.

3.  Entitlement to service connection for insomnia.  

4.  Entitlement to service connection for restless leg syndrome.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to service connection for weight loss. 

7.  Entitlement to an initial disability rating higher than 10 percent for depressive disorder prior to October 19, 2012, and a rating higher than 70 percent thereafter.  

8.  Entitlement to an initial disability rating higher than 10 percent for costochondritis.


REPRESENTATION

Appellant represented by:	Dax J. Lonetto Sr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to June 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from October 2009, March 2010, April 2012 and September 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran had a hearing before the Board in April 2015 and the transcript is of record.

The claims for service connection for weight loss and restless leg syndrome, and the claim for an increased rating for costochondritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran served in Southwest Asia during the period of the Persian Gulf War.

2.  A vestibular disorder was not shown in service or for many years thereafter,   and the most probative evidence of record is against finding a nexus between any vestibular disorder and service. 

3.  A disability manifested by chronic fatigue, to include chronic fatigue syndrome, has not been diagnosed at any time in or post-service, and symptoms of tiredness, sleep impairment and fatigue have been attributed to the Veteran's service connected depressive disorder.

4.  The Veteran has a current diagnosis of fibromyalgia that is presumed to be related to his Gulf War service.

5.  From October 21, 2009 to October 19, 2012, the Veteran's depressive disorder was manifested by sleep impairment and depressive symptoms; occupational and social impairment resulting in reduced reliability and productivity was not more nearly approximated. 

6.  From October 19, 2012, the Veteran's depressive disorder has not been productive of total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a vestibular disorder have not been met. 38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a disability manifested by chronic fatigue, to include chronic fatigue syndrome, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

3.  The criteria for service connection for insomnia have not been met.  38 C.F.R. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for fibromyalgia have been met.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. § 3.317 (2015).

5.  From October 21, 2009 to October 19, 2012, the criteria for a 30 percent evaluation, but no higher, for depressive disorder have been met.  38 U.S.C.A.       §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).
 
6.  From October 19, 2012, the criteria for an evaluation in excess of 70 percent for depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided by correspondence in September 2009, November 2009, May 2011 and June 2011.  

Concerning the claim for higher ratings for depressive disorder, the appeal arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records, post-service treatment records, and VA examination reports.  

The Veteran was afforded a hearing before the Board, at which he presented oral testimony in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues and the Veteran testified as to the events in service, symptomatology, and treatment history for his claimed conditions.  Neither the Veteran nor his representative has asserted that      VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran testified as to those elements.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case and that no further action pursuant to Bryant is necessary.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to review the merits of the issues on appeal.

Service connection

Service connection may be established for a disability resulting from disease           or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection may also be established for disability which is proximately    due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  

Service connection may also be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders.  38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(3), (4).

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War and is a Persian Gulf veteran.  38 C.F.R. § 3.317(e). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is    an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


1. Vestibular disorder

Initially the Board finds that the Veteran's vestibular disorder is associated with a known clinical diagnosis, namely vestibular neuritis.  

Having determined that the Veteran currently has a diagnosed vestibular disorder, the remaining question before the Board is whether such disability is related to     his service.  Upon review of the record, the Board finds that the most probative evidence is against the claim.

The service treatment records show that the Veteran was seen at sick call in April 1989 for an upper respiratory infection.  In May 1989 he was seen following an episode of bilateral otalgia during descent from TAC flight.  On follow up the clinician noted eustachian tube dysfunction, right otitis media.  The Veteran was treated with decongestants.  He was seen on follow up in May 1989, at which time he was asymptomatic and it was determined that the eustachian tube dysfunction resolved.  In a March 1991 medical history report, the Veteran denied a history of dizziness or fainting spells.  On examination in March 1991 the examiner noted      a history of air sickness, periodic, 19 years old with full recovery, 1988, with no complications and no sequelae.  The Veteran's head and ears, nose, sinuses, mouth, throat and neurological system were clinically evaluated as normal.  Examination of the ear drums revealed normal valsalva, bilaterally.  After service, in 2011 it was determined that the Veteran was suffering from bilateral vestibular dysfunction.  

In a medical report in July 2012 Dr. G.M.A., a private family practitioner, stated that the Veteran had "symptoms of vestibular neuritis, service-connected."  It was noted that during a TAC flight the Veteran experienced pressure in the right ear with barotrauma and eustachian dysfunction.  Currently, he reported symptoms compatible with chronic eustachian dysfunction, such as ears crackling when he swallowed and a popping sound in his ear.  The Veteran complained of dysacusis  in that sounds were distorted.  He also related frequent dizziness and staggering.  The Veteran was able to hear and understand conversational speech.  The Veteran was able to tandem walk and Romberg test was positive.  Dr. G.M.A. stated the condition was service connected and opined that the Veteran's symptoms of vestibular neuritis and peripheral vestibular disorder with dizziness and staggering appeared  to be frequent and more than just occasional and therefore the Veteran should be awarded a 30 percent disability rating.  

On VA examination February 2012, the examiner noted a diagnosis of vestibular neuritis in February 2011.  The Veteran reported that in January 2011 he reported to emergency room (ER) due to increased left facial pain and a sensation of clogging in his right ear.  He was treated for a right ear infection and given antibiotic.  Reportedly, he started feeling very dizzy.  He also experienced nausea, ringing,  popping and thumping in his ears.  Symptoms persisted for several weeks and he went to the ER several more times, as well as to his primary care provider and no one could tell him what was wrong.  On audiological consult he was told he had a vestibular problem and was treated with therapy to help regain his balance.  He completed three months of therapy which alleviated most of the symptoms.  Presently, he experienced occasional dizziness, popping and thumping in the     right ear.  He complained of related tinnitus, vertigo and staggering.  Physical examination revealed normal gait, normal Romberg test, and normal limb coordination test.  There was no vertigo or nystagmus noted.  

The examiner opined that the Veteran's claimed balance condition was less likely as not caused by or a result of military service.  In support of the opinion the examiner noted that the service treatment records showed that the Veteran was seen at sick  call in April 1989 for an upper respiratory infection (URI).  In May 1989 he was  seen following an episode of bilateral otalgia during descent from TAC flight.  On follow-up the clinician noted eustachian tube dysfunction, right otitis media.  The Veteran was treated with decongestants.  He was seen on follow up in May 1989,     at which time he was asymptomatic and it was determined that the eustachian tube dysfunction resolved.  There were no further records of any complaints or treatment for any type of ear problems prior to discharge in 1991 and on separation physical in March 1991, the Veteran denied complaints of ear problems, and no abnormalities were noted.  There were no further complaints of any ear symptoms after discharge, until he developed sinus congestion in December 2010.  Therefore, the examiner found that there was no indication of chronicity.  

The examiner further noted that acute episodes of URI could cause acute episodes of eustachian tube dysfunction, which typically resolved in two to eight weeks without residuals.  In addition, the Veteran did not have any complaints of balance problems during military service even when diagnosed in 1989 with episode of eustachian tube dysfunction related to URI.  In fact, the examiner noted that no such complaints surfaced until 2011 when he developed vestibular neuritis.  The medical literature showed that the most common cause of vestibular neuritis, also known as vestibular neuronitis and labyrinthitis, was believed to be a viral or postviral inflammatory disorder.  Vestibular neuritis was characterized by the rapid onset of severe persistent vertigo, nausea, vomiting and gait instability.  Physical examination findings were consistent with an acute peripheral vestibular imbalance, spontaneous vestibular nystagmus, a positive head thrust test, and gait instability without a loss of the    ability to ambulate.  Normally, vestibular neuritis was manifest by severe vestibular symptoms for one to two days followed by a gradual diminution of symptoms and a return of equilibrium.  

In March 2012, a VA examiner noted that vestibular neuritis, labyrinthitis, neurolabyrinthitis and acute peripheral vestibulopathy, were all disorders that    were benign, self-limited and associated with a complete recovery in most patients. Nonetheless, the symptoms of vertigo, nausea, vomiting and gait impairment could be disabling in the short term.  Vestibular neuritis was generally understood to be    a viral or post-viral inflammatory disorder affecting the vestibular portion of the eighth cranial nerve.  Vestibular neuritis, also known as vestibular neuronitis       and labyrinthitis, represented an acute spontaneous peripheral vestibular ailment characterized by the rapid onset of severe vertigo with nausea vomiting and         gait instability.  A diagnosis of vestibular neuritis was largely based on clinical information.  The examiner noted that in the Veteran's case, he developed an ear infection with sinus pressure that most likely represented a viral syndrome at the time of onset of his symptoms in 2011.  Therefore, the etiology of the Veteran's symptoms due to vestibular neuritis was most likely viral as opposed to being the result of Gulf War Syndrome.  This was further supported by the fact that treatment records showed the symptoms were resolving, as was normally the case with vestibular neuritis because it was a self-limited disorder and as such would be expected to resolve over time.  The examiner further concluded that this process  did not develop until 20 years after military service and there was no indication in the service treatment records of complaints of similar symptoms during military service.

The Board assigns greatest weight to the medical opinions of the VA examiners because the examiners reviewed the claims file, considered the Veteran's complete history, and provided detailed rationales that reflected consideration of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for       the conclusion that contributes to the probative value of a medical opinion).  Conversely, Dr. G.M.A.'s opinion appears to reflect a mistaken belief that the condition was already service connected.  To the extent his letter is intended to reflect an opinion that the condition is related to service, Dr. G.M.A. provided no rationale for such conclusion, and such opinion is afforded no probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

To the extent the Veteran has alleged that he has suffered from vestibular symptoms since the events in service, the Board finds the service treatment records showing resolution of his symptoms, the normal physical examination of the ears and neurological system in March 1991, and his denial of dizziness or fainting spells   on a March 1991 report of medical history to be more persuasive and probative   than his current assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).

While the Veteran may believe that his vestibular disorder is due to or had onset in service, as a lay person, he has not been shown to have specialized training sufficient to render such opinions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of neurological and vestibular disorders requires medical testing and expertise to determine.  Thus, his lay opinion regarding the etiology of his vestibular disorder is not competent medical evidence.  

In summary, the most probative evidence is against a finding that the Veteran's vestibular disorder, diagnosed approximately 20 years after service discharge, is related to service.  Accordingly, service connection for a vestibular disorder is denied. 

As the preponderance of the evidence is against the Veteran's claims, the benefit-  of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Fatigue 

The Veteran maintains that service connection is warranted for a disability manifested by chronic fatigue, to include chronic fatigue syndrome, resulting    from his Gulf War service.  Chronic fatigue syndrome is a specific clinical condition which has defined criteria that must be met in order to support a diagnosis.  Regardless of the theory of entitlement raised, the competent medical evidence is against a finding of a diagnosis of chronic fatigue syndrome at any time during service or post-service. 

Service treatment records are negative for any complaints or treatment related to a chronic disability manifested by fatigue.  Post-service treatment records contain complaints of fatigue.  

The only evidence of record reflecting a possible diagnosis of chronic fatigue syndrome is a medical report in July 2012 from Dr. G.M.A., which noted the Veteran's reports of chronic fatigue and tiredness, and opined that it was within reasonable bounds of medical probability that the Veteran suffered from chronic fatigue syndrome with overlapping fibromyalgia as a part of Gulf War Syndrome.  However, this opinion contained no rationale to support a diagnosis of chronic fatigue syndrome, and did not discuss the diagnostic criteria to establish said diagnosis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  This opinion is therefore afforded no probative weight.

By contrast, the Board accepts the February 2012 VA examiner's opinion that the Veteran does not meet the criteria for a diagnosis of chronic fatigue syndrome as highly probative medical evidence on this point.  In this regard, the examiner noted the Veteran's report of onset of fatigue in January 2011, along with his complaints of feeling tired all the time.  He reported problems sleeping as he would normally awaken at night and would nap during the day.  The Veteran denied any symptoms prior to January 2011.  On examination, the examiner noted no other signs or symptoms of indicative of chronic fatigue syndrome.  The examiner concluded that there was no objective medical evidence that the Veteran met the criteria for diagnosis of chronic fatigue syndrome.  Rather, his symptoms of fatigue were secondary to poor sleep, which was likely secondary to both costochondritis pain and his anxiety disorder.  

The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records.  The examiner noted the pertinent history, described the Veteran's symptoms in detail, described the specific diagnostic criteria for chronic fatigue syndrome, and provided a reasoned analysis of the case.  As the conclusions reached by the VA examiner in 2012 were based on review of the Veteran's lay history, medical evidence and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  

The most probative evidence of record indicates the Veteran does not suffer from chronic fatigue syndrome, and that his symptoms of fatigue are attributable to   sleep disturbance associated with service-connected costochondritis pain and        his psychiatric disorder.  This is consistent with specifically enumerated rating criteria used for the evaluation of psychiatric disorders which includes chronic sleep impairment and disturbances in motivation and mood as manifestations of various mental disorders.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015). 

With respect to the contention that fatigue is a manifestation of Gulf War illness, under 38 C.F.R. § 3.317(b)(1), fatigue is identified as being a sign or symptom that may be a manifestation of an undiagnosed illness or medically unexplained chronic multi symptom illness.  It is also acknowledged that the Persian Gulf provisions of 38 U.S.C.A. § 1117 were amended, effective March 1, 2002, to enable service connection to be awarded for medically unexplained chronic multisymptom illness such as chronic fatigue syndrome, that is defined by a cluster of signs and symptoms, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  Here, as discussed previously, the record does not contain a diagnosis of chronic fatigue syndrome. 

The presumption under 38 C.F.R. § 3.317 only operates where the evidence demonstrates an undiagnosed illness, i.e., one that is not attributed to any known clinical diagnoses.  Here, the greater weight of the evidence of record indicates that the Veteran's fatigue is a manifestation of service connected psychiatric disorder and costochondritis.  Therefore, this manifestation has been attributed to known clinical diagnoses, precluding entitlement to service connection for a separate disorder on a presumptive basis under 38 C.F.R. § 3.317.  

The Board has also reviewed the lay statements and testimony in support of the Veteran's claim.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (holding that both lay and medical evidence must be considered in a claim for service connection).  Simply having symptoms of sleep impairment, fatigue, and tiredness, as reported by the Veteran and others, does not comport to a diagnosis of chronic fatigue syndrome, as this condition has a specifically defined set of clinical criteria which must be met.  The Board does not find the Veteran or any of his lay colleagues competent to diagnose this condition, as such matter requires medical expertise that they are not shown to possess.  See 38 C.F.R. § 3.159(a)(1)-(2); see also Jandreau, 492 F.3d at 1377.  

In sum, the most probative evidence is against a finding that the Veteran suffers from chronic fatigue syndrome or that his fatigue is an undiagnosed illness; rather, the most probative evidence indicates his fatigue is merely a symptom related to sleep disturbance associated with service-connected depressive disorder and costochondritis.  Accordingly, the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application, and the claim is denied.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.  

3. Insomnia

The Veteran claims service connection for insomnia.

Service treatment records are negative for any complaints or treatment related to a sleeping disorder.  In a March 1991 medical history report, the Veteran denied a history of frequent trouble sleeping.  Post-service treatment records document insomnia and problems sleeping associated with the Veteran's mental health disorder.  

On VA medical examination in February 2012 the examiner noted the Veteran's reports of problems sleeping as he would normally awaken at night and would nap during the day.  The examiner concluded that the Veteran's poor sleep was likely secondary to both costochondritis pain and his anxiety disorder.  On VA mental disorders examination in February 2012, the examiner determined that the Veteran did not meet the criteria for primary insomnia; rather his reported poor sleep was most likely due to a combination of alcohol dependence and depressive disorder.  

In the July 2012 report, Dr. G.M.A. noted that the Veteran had complaints of insomnia which is a classic symptom of chronic fatigue syndrome, and therefore, was service connected. 

After reviewing all of the evidence, the Board finds that the preponderance of      the probative evidence demonstrates that the Veteran's insomnia is a symptom       of the service-connected psychiatric disorder for which the Veteran is already compensated.  A distinct diagnosed sleep disorder is not shown.  Indeed, even Dr. G.M.A. noted the insomnia was a symptom rather than a distinct disorder.  

As discussed in detail below, the Board specifically considered the Veteran's symptom of sleep impairment when adjudicating the Veteran's claim for increased rating for the service connected depressive disorder.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.  The Veteran's problems sleeping and resulting fatigue are encompassed by the broader symptom of chronic sleep impairment and is already contemplated in the current ratings for his service connected depressive disorder.  38 C.F.R. § 4.14.

To the extent the Veteran contends that service connection should be awarded for insomnia as due to a qualifying chronic disability associated with service in the Persian Gulf, because insomnia has been attributed by competent medical evidence to his diagnosed psychiatric disability service connection pursuant to 38 C.F.R. § 3.317 is not warranted. 

To the extent that in July 2012 Dr. G.M.A. opined that insomnia was a classic symptom of chronic fatigue syndrome, and therefore was service connected, as discussed above, service connection for chronic fatigue syndrome has not been established and consideration of insomnia on that basis is not warranted. 

In sum, the Board finds that the preponderance of the evidence shows that the Veteran's claimed insomnia is a symptom of already service-connected psychiatric disability.  The most probative evidence indicates the Veteran does not suffer from a distinct sleep disorder such that service connection is warranted.  For these reasons, the Board finds that the preponderance of the evidence is against the claim, therefore the appeal must be denied and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.

4. Fibromyalgia

Service treatment records are negative for any complaints or findings related to fibromyalgia.  In a March 1991 report of medical history, the Veteran reported a history of swollen or painful joints.  The Veteran denied any leg cramps, bone, joint or other deformity, painful shoulder, recurrent back pain, or trick or locked knees. On examination the examiner noted that the Veteran's upper extremities exhibited decreased strength on extension in adduction limited by pain, as well as decreased strength on flexion in adduction of upper arms limited by pain, associated with costochondritis.  His lower extremities and spine were all reported as normal on clinical evaluation.  After service, VA treatment records noted a diagnosis of fibromyalgia in 2012.  

In a medical report in July 2012 Dr. G.M.A., a private family practitioner, noted the Veteran's complaints of joint pain in the neck, low back, shoulders, hips, elbows, knees, hands, and wrists, without documented pathology in these joints.  He complained of muscle weakness with episodic enlargement and tenderness of  lymph nodes in the neck and axillae.  Physical examination revealed no specific limitation of motion to cervical spine lumbar spine, elbows, hips, knees, or ankles.  There was slight loss of dorsiflexion in the left wrist at 50 degrees, along with shoulder loss of motion.  The Veteran was positive in 16 out of 18 of the classic fibromyalgia trigger points.  Dr. G.M.A. determined that the Veteran suffered from fibromyalgia as a part of Gulf War Syndrome.  

As the Veteran has a diagnosis that is presumed to be associated with Persian Gulf service, and as the evidence demonstrates that he served in the Southwest Asia Theater of operations during the Persian Gulf War, the Board concludes that service connection for fibromyalgia is warranted.

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake    v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's psychiatric disability is rated under Diagnostic Code 9434 which utilizes General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Under  that Formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is assigned when there is occupational and social impairment  with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational and social impairment  with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation   and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due  to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closest relatives, own occupation, or own name.  

Under such regulations, ratings are assigned according to the manifestation               of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment.

Often, treatment records and examination reports contain a Global Assessment        of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  GAF scores within the range of 61 to 70, indicate some mild symptoms (e.g., depressed mood and mild insomnia); or, some difficulty in social, occupational, or school functioning (e.g., occasional truancy,     or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals) or any serious impairment in social or occupational functioning (e.g., no friends, unable to keep a job).  GAF scores from 31 to 40 indicate some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family and was unable to work).  38 C.F.R. § 4.125; DSM-IV.

The Veteran has asserted that his symptoms were more severe than the evaluations suggest.  He has endorsed difficulty concentrating, memory problems, nightmares, depression, problems sleeping, and being less social than he would like to be.  

VA treatment records from October 2009 to October 2012 generally showed that     the Veteran's speech was normal in tone, volume, and rate.  His thought process was appropriate, linear, coherent, organized and future-oriented.  Thought content was appropriate.  There was no evidence of hallucinations or delusions.  The Veteran was alert and fully oriented.  Cognition was within normal limits.  Generally, the Veteran denied suicidal or homicidal ideation.  GAF scores mostly ranged between 55 and 65.  

On VA examination mental health in March 2010, the Veteran complained of nervousness, problems sleeping, feelings of impending doom, irritability, crying spells, overwhelming sadness, depression and low energy.  The Veteran's depression was found to be mild to moderate in severity.  He denied a history of suicide attempts, or history of violence/assaultiveness.  

The Veteran reported having a good relationship with his parents and sister.  He  had a good number of friends growing up and he was able to make friends easily.  He had long term friends from childhood, to include his best friend whom he had known since he was eight years old.  The Veteran reported being married for three years, although he had known his spouse since 1991.  He had two stepdaughters.  He described his relationship with his wife as good and stated that he loved his stepdaughters like his own flesh and blood.  His youngest stepdaughter lived with the Veteran and his wife.  He still kept in touch with people with whom he served on active duty.  The Veteran reported getting along well with other people.  The Veteran described himself as a homebody and stated that he did not attend parties and preferred to stay with family or close friends.  He felt he had good social support and denied any significant problems with social interactions.  He enjoyed working on electronics and building devices.  He also enjoyed going to Busch Gardens with the family and riding the roller coasters.  Occupationally, the examiner noted that the Veteran owned a pressure washing business.  He also      had a history of working in sales and property management.  The Veteran had looked into getting training to work on airplanes at the airport, but he could not afford the schooling. 

The Veteran was described as clean, neatly groomed, and appropriately dressed.   He was observed to be wringing his hand during the examination.  His speech was unremarkable.  He was cooperative friendly and attentive.  Impulse control was good.  Memory was normal.  Attention was intact, and he was orientated in three spheres.  Thought process and content was unremarkable.  Judgment was good.  There was no evidence of panic attacks, homicidal thoughts or hallucinations.     The examiner determined that the Veteran's disability was productive of signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  Examples and pertinent symptoms included feeling depressed and nervous with poor sleep, crying spells, low energy and increased irritability.  The examiner assigned a GAF score of 64.  

On VA mental health disorders examination in February 2012, the Veteran complained of chronic mildly depressed mood, nightmares, anxiety, irritability, problems sleeping, concentration problems, poor appetite, and low energy.  He reported being married for five years and described the relationship as rough on account of him being too overbearing and irritable.  The Veteran described his relationships with his step daughters in positive terms although he had clashed with one when she opted to drop out of school.  The Veteran stated that he had at least five close friends.  Occupationally, he most recently held a grounds maintenance position for an apartment complex from 2009 until January 2012.  He explained  that upon returning from 53 days of sick leave due to feeling fatigued, he was informed that his position was eliminated.  The Veteran said that five other employees were also let go at that time.  The Veteran stated that he was actively looking for employment.  The Veteran stated that he enjoyed walking his dog and  if he could afford to, he would enjoy going on a cruise and would eat out more often.  

The Veteran was alert and fully oriented.  There was no evidence of impaired concentration, as he did not appear distractible and was able to spell world in reverse.  He recalled 3/3 items immediately and after a delay of a few minutes.  There was also no evidence of remote memory impairment.  Psychometric testing revealed a profile consistent with individuals who are anxious, tense and high strung, and who worry excessively and are vulnerable to real and imagined threats.  Individuals fitting the same profile as the Veteran had a tendency to anticipate problems before they occur and to overreact to minor stress.  Obsessive thoughts and compulsive behaviors    were often reported.  Somatic symptoms were common and involved rather vague complaints of fatigue, tiredness and exhaustion.  Insomnia, anorexia and bulimia could be present, along with reported depression, weight loss, lack of energy and slowed thought processes.  The examiner diagnosed alcohol dependence and depressive disorder and opined that both disorders could contribute to the depressed mood, poor sleep, reduced energy, and difficulty concentrating.  The examiner noted that while a mental condition had been formally diagnosed, his symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  The examiner concluded that there was no evidence of marked occupational or social impairment.  

In a July 2012 private medical statement, Dr. G.M.A. noted the Veteran's complaints of sadness, anxiety, crying spells, suicidal ideation, chronic sleep impairment, poor memory, problems concentrating, anhedonia, hopelessness, confusion, and feeling despondent.  Dr. G.M.A. reported that the Veteran had posttraumatic stress disorder with flashbacks from the military.  The clinician noted that the Veteran appeared tense and somewhat hypervigilant.  He seemed to have mild memory problems recalling some of the details of his history although in general he was a sincere and good historian with good eye contact.  Dr. G.M.A. indicated that testing was compatible with severe depression that interfered with   his occupation and social functioning.  The Veteran's symptoms reportedly    caused decreased work efficiency with intermittent periods of inability to perform occupational tasks.  Dr. G.M.A. opined that the Veteran suffered from severe to moderately severe major depressive disorder.

From October 2009 to October 2012, the evidence reflects that the Veteran's psychiatric symptoms consisted primarily of sleep problems, feelings of impending doom, depressed mood with crying spells, nightmares, anxiety, irritability, concentration problems, poor appetite, and low energy.  Accordingly, the Board finds that a 30 percent rating is warranted during this period.  

A higher rating is not warranted, however.  While the Veteran's depression was  found to be chronic, it was also generally described as mild in severity.  Although he endorsed passive suicidal ideation, he consistently denied homicidal ideation, and the evidence does not suggest such passive thoughts impacted his functioning in any way.  There was no evidence of inpatient psychiatric treatment or any psychosis, delusions, paranoia, or hallucinations.  His GAF scores were predominantly noted between 55 and 65, indicative of some mild to more moderate symptoms.  

Socially, while the Veteran felt he was not as social as he would like to be, the evidence shows that he had close friends including relationships with childhood friends.  He enjoyed spending time with his family and going on outings with them.  He lived with his spouse and stepdaughter.  During the period in question the relationship between the Veteran and his spouse, and stepdaughter, appeared to have worsened, but he remained close to them and generally reported feeling like  he had good social support.  He also enjoyed walking his dog and working on electronics.  While the Veteran reported being let go from his job in 2012 following a period of sick leave, he also reported that other employees were let go at the same time.  The Veteran had his own business and historically, he had experience in sales and property management.  

Generally, the Veteran was described as appropriately dressed and groomed with good eye contact.  He was alert and fully oriented.  His speech was unremarkable.  He was cooperative friendly and attentive.  Impulse control was good.  Thought process and content was unremarkable.  Judgment was good.  Despite concerns of memory and concentration problems, on examination there was no evidence of impaired concentration or memory impairment.  

Significantly, the VA examiner in 2010 determined that the Veteran's disability  was productive of signs and symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  Similarly, the VA examiner in February 2012 noted that while    a mental condition had been formally diagnosed, his symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

The Board acknowledges in July 2012 Dr. G.M.A. opined that the Veteran suffered from severe to moderately severe major depressive disorder.  Where, as here, conflicting competent opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  

The Board finds the VA examiners' opinions regarding the severity of the Veteran's symptoms to be the most probative, and entitled to greater weight than opinion to the contrary.  In this regard, the Board notes that the VA examiners' opinions were provided following a review of the claims file and examination of the Veteran that included psychometric testing.  The opinions were further bolstered by the findings of the Veteran's treating clinicians during the period in question.

The Board finds Dr. G.M.A.'s opinion to be entitled to very little probative    weight.  Specifically, Dr. G.M.A. indicated that testing was compatible with   severe depression that interfered with his occupation and social functioning and  was productive of decreased work efficiency with intermittent periods of inability  to perform occupational tasks.  However, it is unclear what tests were administered    to the Veteran and the physician's opinion was not supported by the other evidence of record.  Indeed, his characterization of the Veteran's occupational and social functioning mirrors the rating criteria for a 30 percent rating.  Additionally, though not disparaging the qualifications of Dr. G.M.A., a medical doctor, the Board finds that the VA examiners, both psychologists (specialists in the study of behavior and related mental and physiologic processes) are better qualified in addressing issues related to mental disorders than a family practitioner.  Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

The Board concludes that the medical findings on VA examination are of greater probative value than the Veteran's allegations regarding the severity of his    service-connected psychiatric disorder.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 30 percent for the service connected depressive disorder from October 21, 2009 to October 19, 2012.

The Veteran's disability rating was increased to 70 percent effective October 19, 2012.  The Veteran continued to appeal for a higher rating.  

On VA examination in September 2014, the Veteran reported that he continued to  live with his wife and one step-daughter.  He had been married for eight years, although he had known his wife for much longer.  The Veteran described his relationship with his wife as very rocky.  He reported that he had trouble relating to his daughter and his wife because he over-reacted and angered easily, although he had made some gains in improving this behavior.  He reported that he was close to his mother and one childhood friend.  While he had a relationship with five former coworkers, he had lost touch after he changed jobs.  

Reportedly, he was self-employed with his own pressure washing business for home owners.  He worked infrequently, for instance that year he had a six month period without work, which he attributed to fatigue and brain fog.  The Veteran had considered applying for a retail job at Home Depot, but fear of working with all of his physical ailments held him back, thus the decision was partly his own choice.  He denied any history of hospitalization for mental health problems and continued to see a psychologist for cognitive-behavioral therapy on a monthly basis.  The Veteran enjoyed caring for his dog.  He would help around the house preparing dinner, and helped care for his daughter.  Occasionally he went on day trips with  his wife.  

The Veteran was described as casually and appropriately dressed with good hygiene.  His affect was wide range, but his overall mood was anxious, intense, somewhat dramatic and labile.  His thought process was tangential.  He was oriented in all spheres.  His mood was anxious.  Attention and concentration were within normal limits.  There was no evidence to suggest difficulty with attention and concentration during the interview.  Memory was normal.  The Veteran was able to reconstruct details of recent and remote past in an accurate fashion without the benefit of notes or prompts.  Speech was unremarkable.  Insight and judgment were fair.  Thought content was elaborated and circumstantial, but generally logical.  Abstract reasoning was normal.  He exhibited no difficulty in understanding complex commands and there was no gross impairment in thought processes or communication.  There was no evidence of hallucinations, delusions, or grossly inappropriate behavior.  The Veteran denied suicidal ideation or homicidal ideation.  

The examiner diagnosed major depressive disorder and anxiety disorder and  determined that the Veteran did not meet the criteria for diagnosis of posttraumatic stress disorder.  The examiner opined that the Veteran's psychiatric symptoms were productive of occupational and social impairment with reduced reliability and productivity, which the Board notes is consistent with a 50 percent evaluation.

Total occupational and social impairment has not been shown such that a 100 percent schedular rating is warranted.  There is no evidence of memory loss for names of closest relatives, own occupation, or own name.  The Veteran has not been found to be disoriented.  He has not been shown to be a persistent danger of hurting himself or others.  The evidence does not show persistent delusions or hallucinations.  The evidence does not show gross inappropriate behavior or gross impairment in communication.  His thought processes have not demonstrated gross impairment.  Therefore, the Board finds that the evidence does not more nearly approximate the criteria for a rating of 100 percent at any point during the course of the claim.  Accordingly, the preponderance of the evidence is against rating greater than 70 percent during the period from October 19, 2012.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application     of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence.  Throughout the appeal, the Veteran's service-connected psychiatric disorder has been manifested with symptoms that are contemplated in the applicable rating criteria.  Moreover, for all mental disorders, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant a particular evaluation; they are not meant to be exhaustive, and the Board need not  find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  In other words, the schedular criteria for mental disorders contemplate a wide variety of psychiatric manifestations, and the Board has considered all psychiatric symptomatology reflected in the evidence when considering this appeal.  Moreover, the schedular criteria specifically allow for occupational impairment (even total occupational impairment) and therefore do not warrant the conclusion that employment impairment renders the Veteran's disability picture exceptional or unusual.  Accordingly, the Veteran's disability picture is contemplated by the schedular criteria, and referral for extraschedular consideration  is not warranted.  

Finally, a June 2015 rating decision awarded a total disability rating based on individual unemployability effective October 28, 2014, the date the Veteran last worked.  The Veteran, who is represented by an attorney, has not appealed the effective date of that award.  Accordingly, no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is necessary.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for ratings higher than 30 percent prior to October 19, 2012 and in excess of 70 percent thereafter, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.


ORDER

Service connection for a vestibular disorder is denied.

Service connection for fatigue is denied.

Service connection for insomnia is denied.  

Service connection for fibromyalgia is granted.

Entitlement to an initial disability rating of 30 percent for depressive disorder prior to October 19, 2012, is granted, subject to the rules and regulations governing the payment of VA monetary benefits.  

Entitlement to a disability rating higher than 70 percent for depressive disorder from October 19, 2012, is denied.  


REMAND

The Veteran contends that service connection for weight loss is warranted as due   to an undiagnosed illness.  He has reported weight loss of approximately 30 pounds while stationed in the Southwest Asia Theater of operations during the Persian Gulf War.  The evidence of record does not confirm any weight loss in service; rather, the treatment notes reflect that the Veteran's weight generally increased approximately 20 pounds throughout his service.  However, the Veteran has exhibited signs or symptoms of weight loss post-service. 

In a medical report in July 2012 Dr. G.M.A. noted weight loss was due to anorexia related to the Veteran's depression and costochondritis.  Dr. G.M.A.'s statement raises a possible theory that the Veteran's weight loss may be secondary to a service-connected disability, to include depressive disorder.  Accordingly, the Board finds a VA examination with opinion is needed to decide the claim.  

Concerning the claim for service connection for restless leg syndrome, on the 2012 VA examination, the Veteran reported that he feels the condition started after taking antibiotic moxifloxin in January 2011.  Physical examination revealed mild ataxia with tandem gait, normal heel to shin gait.  June 2011 EMG and nerve conduction studies of lower extremities were normal.  It was noted the Veteran had not had a sleep study done.  In July 2012, Dr. G.M.A. reportedly observed the Veteran's legs "jiggling chronically."  The Board finds that a new examination is warranted for the claimed restless leg syndrome.  

Next, with regard to the Veteran's claim for an increased rating for costochondritis, the Board notes that the Veteran was afforded the most recent VA examination to evaluate this condition in 2009, which is approximately six years ago.  In statements and at his hearing, the Veteran described worsening of symptoms.  Additionally, in a July 2012 statement, Dr. G.M.A. opined that the Veteran's costochondritis was moderately severe to severe.  The Board finds a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his costochondritis.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).

On remand, relevant ongoing medical records, if any, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice pursuant to the Veterans Claims Assistance Act (VCAA) on establishing service connection for weight loss and restless leg syndrome on a secondary basis.

2.  Obtain updated VA treatment records and associate them with the claims file. 

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA digestive examination to determine whether his claimed weight loss is due to service or a service-connected disability.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner is asked to address the following: 

a. Whether the Veteran experienced abnormal weight loss at any time during the appeal period, and if so, whether it is at least as likely as not (i.e., a 50 percent or greater probability) related to a known clinical diagnosis, to include the service-connected irritable bowel syndrome and depressive disorder. 

b. If the examiner determines that the Veteran had abnormal weight loss at any time during the appeal period and it is not attributable to a known clinical diagnosis, the examiner should provide an opinion as to whether the abnormal weight loss at least as likely as not (50 percent or greater probability) represents an undiagnosed illness associated with the Veteran's Gulf War service.  

c.  A rationale for all opinions expressed should be provided. 

4.  Schedule the Veteran for a VA peripheral nerves examination to determine whether he suffers from restless leg syndrome and whether such is related to service-connected depressive disorder.  All indicated tests and studies should be accomplished, including a sleep study   if necessary, and all clinical findings should be reported  in detail.  The claims folder must be provided to the examiner for review.  The examiner is asked to address the following: 

a.  Does the Veteran suffer from restless leg syndrome or other neurological disorder of the legs?  If so, is it at least as likely as not (i.e., a 50 percent or greater probability) that this condition is caused by his service-connected depressive disorder and/or fibromyalgia? 

b.  If not caused by service-connected depressive    disorder and/or fibromyalgia, is the restless leg syndrome permanently worsened beyond normal progression   (versus temporary exacerbation of symptoms) as a      result of service-connected depressive disorder and/or fibromyalgia?  If so, the examiner should attempt to quantify the degree of worsening that is attributed to      the service connection depressive disorder and/or fibromyalgia.  

c.  If the Veteran does not suffer from a diagnosed neurological disability in the legs, does he have objective signs and symptoms of an undiagnosed illness manifested by complaints of restless legs?

d.  A rationale for all opinions expressed should be provided. 

5.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected costochondritis.  The claims file must be reviewed by the examiner.  All necessary tests are to be accomplished.  The examiner should identify all manifestations of the costochondritis.  

6.  After the above development is completed, if the benefits sought on appeal remain denied, the Veteran    and his representative should be issued a supplemental statement of the case and be provided an appropriate opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


